Cuff, J.
Action is on written employment contracts. Defendant denies that plaintiff performed the contracts and sets up three counterclaims. Amount sued for is $4,785. Counterclaims total $41,500. Plaintiff relies upon a letter, in which defendant admits that $3,100 is due. This is strong evidence of the debt and will give defendant considerable trouble at the trial. But how are the counterclaims to be disposed of? If defendant later prevails on the counterclaims, even if plaintiff succeeds on his claim too, then defendant never owed plaintiff anything and it would be unjust to allow plaintiff to have partial judgment at this time.
The claim that plaintiff performed his services negligently, to the damage of the defendant, must be tried.
Motion denied.